                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DEBORAH IRENE MARTIN,                              Case No. 19-cv-01901-DMR
                                   8                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   9             v.

                                  10     NANCY A BERRYHILL,
                                  11                    Defendant.

                                  12          Plaintiff Deborah Irene Martin filed this case on April 9, 2019. Defendant filed an answer
Northern District of California
 United States District Court




                                  13   on August 21, 2019. According to the Social Security Procedural Order (Docket No. 2), Plaintiff’s

                                  14   motion for summary judgment was due on September 18, 2019. As of the date of this order, nothing

                                  15   has been filed. By October 14, 2019, Plaintiff shall file (1) a letter explaining why she did not file

                                  16   her motion on time, and (2) a copy of her proposed motion (although the court ultimately may decide

                                  17   not to accept the late filed motion). If Plaintiff fails to file these two documents by October 14,

                                  18   2019, her complaint may be dismissed without prejudice for failure to prosecute.

                                  19          The court refers Plaintiff to the section “Representing Yourself” on the Court’s website,

                                  20   located at http://cand.uscourts.gov/proselitigants, as well as the Court’s Legal Help Centers for

                                  21   unrepresented parties. In San Francisco, the Legal Help Center is located on the 15th Floor, Room

                                  22   2796, of the United States Courthouse, 450 Golden Gate Avenue, San Francisco. In Oakland, the

                                  23   Legal Help Center is located on the 4th Floor, Room 470S, of the United States Courthouse, 1301

                                  24   Clay Street, Oakland.

                                  25          IT IS SO ORDERED.

                                  26   Dated: September 30, 2019

                                  27                                                     ______________________________________
                                                                                                       Donna M. Ryu
                                  28                                                           United States Magistrate Judge
